Case 1:19-cv-22815-KMM Document 6 Entered on FLSD Docket 11/21/2019 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                              Case No. 1:19-cv-22815-KMM

 DEREK ROSS, et al.,

        Plaintiffs,

 v.

 DADE COUNTY JAIL, et al.,

        Defendants.
                                                     /

                      ORDER ON REPORT AND RECOMMENDATION

        THIS CAUSE came before the Court upon Plaintiffs Derek Ross, Michael Render, Xavier

 Braggs, and Quincy Bryson’s (“Plaintiffs”) Complaint pursuant to 42 U.S.C. § 1983. (“Compl.”)

 (ECF No. 1). The Court referred the matter to the Honorable Lisette M. Reid, United States

 Magistrate Judge, who issued a Report and Recommendation recommending that the Complaint

 be DISMISSED. (“R&R”) (ECF No. 5). Plaintiffs did not file objections and the time to do so

 has passed. The matter is now ripe for review. As set forth below, the Court ADOPTS the R&R.1

        The Court may accept, reject, or modify, in whole or in part, the findings or

 recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

        Plaintiffs allege that their equal protection and due process rights were violated because

 while they were “housed at the Dade County Jail . . . [Plaintiffs were] denied the opportunity to




 1
   The Court adopts the R&R with the following modifications: on page three, lines one though five
 the sentence should be in quotes as follows: “in which prisoner seeks redress . . . an immune
 defendant”; on page three, line nine the citation should be: “(2d Cir. 1999))”; on page four, line
 one the citation to Haines should be a full citation: “Haines v. Kerner, 404 U.S. 519, 520–21
 (1972)”; on page four, line seventeen the pin cite to Bass v. Benton, 408 F. App’x 298 (11th Cir.
 2011) should be: “298-99.”
Case 1:19-cv-22815-KMM Document 6 Entered on FLSD Docket 11/21/2019 Page 2 of 2



 order instant coffee and Roman [sic] Noodle Soups from the canteen menu [while] inmates at

 Metro West Detention Center and Turner Guilford Knight Detention Center (TGK) are being

 allowed to order these.” Compl. at 4–6.

         As set forth in the R&R, Magistrate Judge Reid finds that this suit cannot proceed as a class

 action because Plaintiff Derek Ross is proceeding pro se and cannot adequately protect the interest

 of a class. R&R at 3–4. Further, Magistrate Judge Reid finds that “[t]o the extent Plaintiff [Derek

 Ross] brings [the equal protection claim] on his own behalf,” it should be dismissed because the

 deprivation of ramen noodle soup and instant coffee is not a constitutional violation absent a

 medical need or religious exception. Id. at 5–6. This Court agrees.

         UPON CONSIDERATION of the R&R, the pertinent portions of the record, and being

 otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that the R&R

 (ECF No. 5) is ADOPTED and the Complaint (ECF No. 1) is DISMISSED. The Clerk of Court

 is instructed to CLOSE this case. All pending motions, if any, are denied as MOOT.

                                                              21st day of November,
         DONE AND ORDERED in Chambers at Miami, Florida, this ____

 2019.



                                                    K. MICHAEL MOORE
                                                    UNITED STATES CHIEF DISTRICT JUDGE

 c: Plaintiffs, pro se




                                                  2
